 

Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 1 of 12 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
TYHERE VICK, *

Plaintiff, CIVIL ACTION No.: 20-cv
Vs.

NOTICE OF REMOVAL
JULIAN KING, USA TRUCK, INC., JOHN DOE #1-
10 (fictitious names), XYZ BUSINESS ENTITY #1-
10 (fictitious names), j/s/a,

Defendants.

 

TO: Tara Magitz, Esq.

Drinkwater & Goldstein, LLP

277 White Horse Pike, Ste. 200

Atco, New Jersey 08004

PLEASE TAKE NOTICE, that on this date, defendants JULIAN KING and USA TRUCK,
INC. by their undersigned counsel, have filed this Notice of Removal pursuant to 28 U.S.C.
§1446(a), in the office of the Clerk of the United States District Court for the District of New Jersey.

1. Plaintiff TYHERE VICK brought a lawsuit against defendants JULIAN KING and
USA TRUCK, INC. by filing a Complaint and Jury Demand in the Superior Court of the State of
New Jersey, Law Division, Gloucester County on or about October 16, 2020 as a result of an alleged
accident which occurred on or about October 19, 2018. A copy of the Complaint is annexed hereto
as Ex A.

mn Upon information and belief, the Summons and Complaint were not received by USA

TRUCK, INC. to date, however, the plaintiff has indicated that he has served USA Truck, Inc. on
October 21, 2020 through CT Corp. in West Trenton, New Jersey. Ex. B.

3. Upon information and belief, the Summons and Complaint were not received by
JULIAN KING to date.
4. There have been no other proceedings in this action.

by According to the plaintiff's complaint (Ex. A), the plaintiff purports to be a citizen
and resident of the State of New Jersey, residing in the Township of Logan, and County of
Gloucester.

6. Defendant USA TRUCK, Inc. is a corporation incorporated in the State of Arkansas

and maintains its principal place of business in Van Buren, Arkansas.

 
 

Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 2 of 12 PagelD: 2

7. Defendant JULIAN KING is a resident of the State of New York, residing in
Brooklyn.

8. In the First Count, 6" paragraph and Second Count, 5" paragraph of the plaintiff's
Complaint, plaintiff TY HERE VICK alleged that he sustained personal injuries of both a temporary
and permanent nature, endured and will endure great pain and suffering and has been and will be
compelled to expend large sums of money for physicians and medical treatment in an attempt to cure
himself of his injuries and has been prevented from attending to his normal business and affairs, and
has suffered various other economic and non-economic damages. Ex. A.

9. Based upon the language set forth in the plaintiff's Complaint, the matter in
controversy exceeds $75,000, exclusive of interest and costs. Please see Ex. A.

10. Jurisdiction over the subject matter of this action is conferred on this Court by 28
U.S.C. §1441(a).

11. Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441
in that the parties are of complete diversity of citizenship, the amount in controversy exceeds
$75,000 exclusive of interest and costs.

PLEASE TAKE FURTHER NOTICE, that the defendants, upon filing the Notice of
Removal in the office of the Clerk of the United States District Court for the District of New Jersey,
have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey, Law
Division, Gloucester County Courthouse, County,1 N Broad St, Woodbury, NJ 08096, to effect
removal of this action to the United States District Court pursuant to 28 U.S.C. §1446(b).

Dated: November 20, 2020
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
JULIAN KING and USA TRUCK, INC.

124 First Avenue
Atlantic Highlands, New Jersey 07716

BY: — s/Lorne M. Reiter
LORNE M. REITER

 

 
Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 3 of 12 PagelD: 3

EXHIBIT A
Case 1a CaN ATAU AMBoddHG'Ba ele GrbUYADI2R, PQSoAahgrBBUEID: 4

DRINKWATER & GOLDSTEIN, L.L.P.

TARA L. MAGITZ (NJ ID: 025592010)
277 WHITE HORSE PIKE, SUITE 200
ATCO, NEW JERSEY 08004

(856) 753-5131

Attorneys for Plaintiffs: Tyhere Vick

 

TYHERE VICK : SUPERIOR COURT OF NEW JERSEY
LAW DIVISION-
GLOUCESTER COUNTY
Plaintiffs, :
: DOCKET NO. GLO-L-
VS. :
Civil Action
JULIAN KING, USA TRUCK, INC. :
JOHN DOE #1-10 (fictitious names), XYZ :
BUSINESS ENTITY #1-10 (fictitious : COMPLAINT AND DEMAND

names), j/s/a : FOR JURY TRIAL

Defendants

 

Plaintiffs, TYHERE VICK, residing at 310 North Broad Street, Apt. R-3,
Carney’s Point Township, County of Salem, and State of New Jersey, by way of
complaint against the Defendants say:

FIRST COUNT
1. At all times hereinafter mentioned, defendant, USA TRUCK, INC. was
a foreign profit corporation with a home jurisdiction of Delaware and a main business
address of 3200 Industrial Park Rd., Van Buren, AR 72956.
2. On or about October 19, 2018, Plaintiff, TYHERE VICK, was the owner
and operator of a vehicle stopped at the intersection of Oldmans Creek Road and
Pedricktown Road, in traffic, in the Township of Logan, County of Gloucester, and

State of New Jersey.

 

 

 
Case 1a QM 4asa He MAB oe ose Em PglEG GUARD: FAPSoIAlehsobagelD: 5

3. At the aforesaid time and place, defendant, JULIAN KING and/or
JOHN DOE #1-5 (fictitious names), was the operator of a tractor trailer truck owned
by Defendant USA TRUCK, INC., that was traveling on Pedricktown Road, making a
left turn onto Oldmans Creek Road, in the Township of Logan, County of Gloucester,
and State of New Jersey, and failed to make observations of vehicles traveling, and
failed to adequately pay attention to the roadway, turning too tightly, thereby causing a
collision with the plaintiff, TYHERE VICK.

4. At the aforesaid time and place, defendant, JULIAN KING and/or
JOHN DOE #1-S (fictitious names), operated the aforesaid vehicle in a negligent and
careless manner in that he failed to have his vehicle under proper control, failed to make
proper observations, failed to keep proper attention, failed to yield the right of way,
failed to observe controlling traffic signals, and was otherwise negligent.

5. As a result of the negligence and carelessness of defendant, JULIAN
KING and/or JOHN DOE #1-5 (fictitious names), as aforesaid, that motor vehicle
operated by said defendant, was caused to collide with the vehicle which TYHERE
VICK was operating.

6. As a result of the aforesaid collision, plaintiff, TYHERE VICK,
sustained personal injuries of both a temporary and permanent nature. Endured and will
endure great pain and suffering, and has been and will be compelled to expend large
sums of money for physicians and medical treatment in an attempt to cure himself of
his said injuries and has been prevented from attending to his normal business and
affairs, and has suffered various other economic and non-economic damages, including

but not limited to various damages.

 

 

 
Case 1:

20-
GLO-L

 

 

cCv-16743-NLH-AMD Document1 Filed 11/20/20 Page 6 of 12 PagelD: 6
-001141-20 10/16/2020 2:18:14 PM Pg 3 of 6 Trans ID: LCV20201845252

WHEREFORE, plaintiff, TYHERE VICK, DEMANDS judgment against the
defendant, JULIAN KING and/or JOHN DOE #1-5 (fictitious names), for such sums
as would be reasonably and properly compensate him in accordance with the laws of
the State of New Jersey, together with interest and court costs.

SECOND COUNT

1. For the sake of brevity, all paragraphs of Count One are repeated herein
and made part of the Second Count as though specifically set forth herein at length.

2. At the aforesaid time and place, defendant, JULIAN KING and/or
JOHN DOE #1-5 (fictitious names), operated a motor vehicle owned by defendant
USA TRUCK, INC. AND/OR XYZ BUSINESS ENTITY #1-5 (fictitious names), as
the agent, servant and/or employee of defendant, USA TRUCK, INC. AND/OR XYZ
BUSINESS ENTITY #1-5 (fictitious names).

3. Defendant, USA TRUCK, INC. AND/OR XYZ BUSINESS ENTITY
#1-5 (fictitious names), is responsible and liable for the aforesaid negligent acts of the

agent, servant and/or employee, JULIAN KING and/or JOHN DOE #1-5 (fictitious

 

names), under the doctrine of Respondeat Superior, agency, and/or vicarious liability
and/or family purpose doctrine.

4. Defendant, USA TRUCK, INC. AND/OR XYZ BUSINESS ENTITY
#1-5 (fictitious names), negligently entrusted the motor vehicle to defendant, JULIAN
KING, knowing of that defendant’s careless driving habits.

5. As a result of the aforesaid collision, plaintiff, TYHERE VICK, sustained
bodily injuries of both a temporary and permanent nature. Endured and will endure great

pain and suffering, and has been and will be compelled to expend large sums of money

 
Case Le oen-dh 149 -DU- eM BRoce CHa Bm Pale aro trMs tb: Fegsosdlbssoba9e!D: 7

for physicians and medical treatment in an attempt to cure himself of his said injuries
and has been and will be prevented from attending to his normal business and affairs,
and has suffered various other economic and non-economic damages, including but not
limited to various property damages.

WHEREFORE, Plaintiff, TYHERE VICK, demands judgment against the
defendant, USA TRUCK, INC. AND/OR XYZ BUSINESS ENTITY #1-5 (fictitious
names), for such sums as would reasonably and properly compensate him in
accordance with the laws of the State of New Jersey, together with interests and court
costs.

THIRD COUNT
1. For the sake of brevity, all paragraphs of Counts One through Two are
repeated herein and made part of the Third Count as though specifically set forth
herein at length.

WHEREFORE, plaintiff, TYHERE VICK, demands judgment against the
defendants, JULIAN KING, JOHN DOE #1-5 (fictitious names) AND/OR XYZ
BUSINESS ENTITY #1-5 (fictitious names), jointly, severally and/or in the
alternative, for such sums as would reasonably and properly compensate him in
accordance with the laws of the State of New Jersey, together with interest and court

costs.

DRINKWATER & GOLDSTEIN, L.L.P.

e
coh.

 

TARA L. MAGITZ, ESQUIRE
Attorney for Plaintiffs
DATED: October 14, 2020

 

 

 
 

 

ent 1 Filed 11/20/20 Page 8 of 12 PagelD: 8
L-001141-20 10/16/2020 2:18:14 PM Pg 5 of 6 Trans ID: LCV20201845252

DEMAND FOR COMPLIANCE WITH RULES 4:10-2, 4:17 ET SEQ.AND 4:18-1
TAKE NOTICE that the undersigned attorney, counsel for Plaintiff(s), hereby
demands, pursuant to the provisions of Rule 4:10-2(b), that each Defendant named in
the caption of this Complaint provide certified answers to the Request for Insurance
Information, separately, within the time prescribed by the Rules of this Court.

TAKE FURTHER NOTICE that the undersigned attorney, counsel for
Plaintiff(s), hereby demands, pursuant to the provisions of Rules 4:10-2 and 4:17 et
seq., that each Defendant named in the caption of this Complaint provide certified
answers to the Interrogatories prescribed by Form C and Form C.1 of Appendix II of
the Rules of this Court and the set of Supplemental Interrogatories, under separate
cover, within the time prescribed by the rules of this Court.

TAKE FURTHER NOTICE that the undersigned attorney, counsel for
Plaintiff(s), hereby demands pursuant to the provisions of Rules 4:10-2 and 4:18-1,
that each Defendant named in the caption of this Complaint provided certified answers
to the Notice to Produce, attached hereto, within the time prescribed by the Rules of
this Court.

PLEASE TAKE NOTICE that he Plaintiff hereby DEMANDS a trial by jury

as to all issues in the within cause of action.

DRINKWATER & GOLDSTEIN, L.L.P.
Qe

TARA L. MAGITZ, ESQUIRE
Attorney for Plaintiffs

 

 
Case 1:20;cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 9 of 12 PagelD: 9
GLO-L-001141-20 10/16/2020 2:18:14 PM Pg 6 of 6 Trans ID: LCV20201845252

CERTIFICATION

I certify that the matter in controversy is not the subject of any other action
pending in any Court and is not the subject of a pending arbitration proceeding.
Further, there are no other parties who should be joined in this litigation of whom I am
aware, other than those named herein.

I certify that the foregoing statements made by me are true. I am aware that if
any of the foregoing statements made by me are willfully false, I am subject to
punishment.

DRINKWATER & GOLDSTEIN, L.L.P.

e

\

 

TARA L. MAGITZ, ESQUIRE
Attorney for Plaintiffs

DESIGNATION OF TRIAL ATTORNEY
PLEASE TAKE NOTICE that Tara L. Magitz, Esq. is hereby designated as
trial counsel.
DRINKWATER & GOLDSTEIN, L.L.P.

 

TARA L. MAGITZ, ESQUIRE

DATED: October 14, 2020

 

 

 
Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 10 of 12 PagelD: 10

EXHIBIT B
Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 11 of 12 PagelD: 11
GLO-L-001141-20 10/23/2020 4:35:59 PM Pg 1 of 3 Trans ID: LCV20201903773

TYHERE VICK Plaintiff Superlor Court of New Jersey

vs. Law Division
JULIAN KING et al Defendant Gloucester Counly

Docket Number: GLO-L-1141-20
Person to be served (Name & Address):

USA TRUCK INC.
clo CT CORP | AFFIDAVIT OF SERVICE
£20 BEAR TAVERN RD. (For Use by Private Service)

WEST TRENTON, NJ 08628

Attorney:

DRINKWATER & GOLDSTEIN, LLP
277 White Horse Pike

Ste 200

Atco, NJ 08004

Papers Served: SUMMONS AND COMPLAINT, CIS

Service Data:

 

 

 

Served Successfully xX Not Served Date:_10/21/2020 Time: 11:30am = . Attempts:
Delivered a copy to him / her personally Name of Person Served and relationship / title:
Left a copy with a competent household
member over 14 years of age residing EBONY HILL
alk ‘ ADMINJAUTHORIZED

 

—__X%__ Left a copy with a person authorized to
accept service, e.g. managing agent,
registered agent, etc.

Description of Person Accepting Service:
Sex:F_ ss Age:45 Ss Height:_5'3 Weight: 150 Skin Color: BLACK Ss Hair Color; BLACK

Unserved:

(_) Defendant is unknown at the address furnished by the attorney

(_) Allreasonable inquiries suggest defendant moved to an undetermined address
{ ) No such street in municipality

(

) No response on: Date Time
Date Time

( ) Other:

 

Comments or Remarks:

Server Data:

|, Albert Glander, was at the time of service a
competent adult not having a direct interest in the

Subscribed and Sworn to before me on the 22nd day of Soittg istrue and correct.
October, 2020 by the afflant who is personally known to : ple \ 20
me.

ocess serve Date

 

 

 

NOTARY PUBLIC COURT HOUSE LEGAL SERVICES, INC.

Saal Pan iO Ar Ptr fal 112 Haddontowne Ct, Ste. 304
i HOISTOPHER J, MULLEN
Commission # 2309225
Gj Notary Public - State of Naw Jecnoy
J ecammission Expires
: aplember 03, 202

   
   
 

 

Cherry Hill, NJ 08034

(856) 428-4700

Our Job Serial Number: CHL-2020007954
Ref: VICK/KING

   
 

Case 1:20-cv-16743-NLH-AMD Document1 Filed 11/20/20 Page 12 of 12 PagelD: 12

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
TYHERE VICK, :
Plaintiff, CIVIL ACTION No.: 20-cv
vs.
JULIAN KING, USA TRUCK, INC., JOHN DOE #1- CERTIFICATION OF SERVICE

10 (fictitious names), XYZ BUSINESS ENTITY #1-
10 (fictitious names), j/s/a,

Defendants.
x

 

LORNE M. REITER, ESQ. certifies as follows:

1. Iam an attorney duly admitted to practice before this Honorable Court, and I hereby
affirm the truth of the following statements under the penalty of perjury.

2. I am a member with the law firm of LAW OFFICES OF LORNE M. REITER, LLC,
attorneys for the defendants JULIAN KING and USA TRUCK, INC. and, as such, Iam fully familiar
with the facts set forth herein.

3. On this date, I served a copy of the within Notice of Removal upon the plaintiff in
this action by mailing same via First Class Mail from 124 First Avenue, Atlantic Highlands, New
Jersey 07716 addressed to the plaintiffs attorney Tara Magitz, Esq., Drinkwater & Goldstein, LLP,
277 White Horse Pike, Ste. 200, Atco, New Jersey 08004 and via e-mail through e-filing on the New
Jersey State Court website.

4. Further, on this date, I caused a copy of the Notice of Removal to be filed with the
Clerk of the Superior Court of New Jersey, Law Division, Gloucester County,1 N Broad St.,
Woodbury, NJ 08096.

a Pursuant to 28 U.S.C. §1746, | affirm under penalty of perjury that the foregoing is
true and correct.

Dated: November 20, 2020
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
JULIAN KING and USA TRUCK, INC.

124 First Avenue
Atlantic Highlands, New Jersey 07716

BY:  s/Lorne M. Reiter
LORNE M. REITER

 
